Citation Nr: 0503671	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  03-34 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a compensable evaluation for a service-
connected residuals of a fragment wound to the mandible.

2.  Entitlement to service connection for loss of taste 
resulting from service connected fragment wound of the 
mandible.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active service in the United States Marine 
Corps from December 1967 to October 1968.  He served as a 
rifleman in the Republic of Vietnam, and among his awards and 
decorations is the Purple Heart Medal.

This matter comes to the Board from an April 2002 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California which granted 
service connection for residuals of a fragment wound of the 
mandible, assigning a noncompensable evaluation, and denied 
service connection for loss of sense of taste.

In his November 2003 substantive appeal, the veteran had 
requested a Board hearing.  A videoconference hearing before 
the undersigned was scheduled for November 2, 2004, but the 
veteran cancelled that hearing and, as will be explained 
herein, has elected to withdraw his claims from appellate 
consideration.


FINDINGS OF FACT

1.  In an April 2002 rating determination, the RO granted 
service connection for the residuals of a fragment wound of 
the mandible, assigning a noncompensable evaluation, and 
denied service connection for loss of sense of taste.  The 
veteran perfected an appeal as to both claims.

2.  On November 4, 2004, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that he wished to withdraw his current claims on 
appeal.


CONCLUSION OF LAW

Because the veteran has withdrawn his appeals relating to the 
claims of entitlement to a compensable evaluation for 
residuals of a service-connected fragment wound to the 
mandible and entitlement to service connection for loss of 
taste resulting from service connected fragment wound of the 
mandible, the Board does not have jurisdiction to consider 
the claims.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.101, 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  In this case, 
the veteran has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it must be dismissed.

In a rating determination dated April 2002, the RO granted 
service connection for residuals of a fragment wound of the 
mandible, assigning a noncompensable evaluation, and denied 
service connection for loss of sense of taste.  The veteran 
perfected an appeal as to both claims.  In June 2004, the RO 
certified both issues to the Board for appellate review.  In 
a signed statement from the veteran dated November 2, 2004, 
and received at the Board on November 4, 2004, the veteran 
requested withdrawal/termination of his appeal regarding the 
aforementioned claims.  He explained that, since he was rated 
90 percent disabled with a 100 percent individual 
unemployability entitlement, he was eligible for VA 
outpatient dental services, and no longer wished to pursue 
his appeal.  

The appellant's statement, received at the Board on November 
4, 2004, constitutes a written withdrawal of the substantive 
appeal with regard to the claims of entitlement to a 
compensable evaluation for residuals of a service-connected 
fragment wound to the mandible and entitlement to service 
connection for loss of taste resulting from service connected 
fragment wound of the mandible.

Hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review those claims, and they must 
therefore be dismissed, without prejudice.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2004).


ORDER

The appeal as to the claims of entitlement to a compensable 
evaluation for a service-connected fragment wound to the 
mandible and entitlement to service connection for loss of 
taste resulting from service connected fragment wound of the 
mandible is dismissed.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


